 In the Matter of E. R. SQUIBB &SONSandUNITED GAS,COKE &CHEMICALWORKERS,C. 1. 0., LoCAL 138Case No. ?-R-6085.-Decided April 19, 19116Messrs. George H SibleyandBurton Zorn,both of New York City,for the Company.Mr. Frederick Hamilton,of Long Island City, N. Y., andNeuberger,Nhapiro & Rabinowitz,byMr. 1'ictor Rabinowitz,of New York City,for the Union.Mr. F. G. Dunn,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT Or TILE CASEUpon a petition duly filed by United Gas, Coke & Chemical Workers,C, I. 0., Local 138, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of E. R. Squibb & Sons, Brooklyn, New York, herein calledthe Company, the National Labor Relations Board on January 30,1946, conducted a pre-hearing election pursuant to Article III, Section.ij of the Board's Rules and Regulations, among employees of theCompany in the alleged appropriate unit, to determine whether ornot they desired to be represented by the Union for the purposes ofcollective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 22 eligible^ oters laid that 21 of these eligible voters cast valid ballots, of which20 were cast for the Union, and 1 against the Union.Thereafter, pursuant to Article III, Section 10,2 of the Rules andRegulations, the Board provided for an appropriate hearing upondue notice before Jerome I. Maclit, Trial Examiner. The hearing washeld at New York City, on February 26, 1946. The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to exaluine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing, the Coin-iBy amendment of November 27, 1945, this section of the Rules now permits the con-duct of a sec!et ballot of emplotees prior to hearing in cases which present no substantial7vsues2As amended November 27, 1945, this Section provides that in instances of pie-hearingelections.all issues,including issueswithrespect to the conduct of the election shall beheard at the subsequent hearing67:N'L R B., No 72557 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany moved to dismiss the petition because the election was held priorto the hearing, claiming that the procedure was improper, inconsistentand at variance with the provisions of Section 9 of the Act.Rulingon said motion was reserved by the Trial Examiner for the Board.The Company further contended that even if the pre-hearing electionwas proper, the opening and counting of ballots prior to the hearing"was calculated to defeat the purpose of the Act and make the laterhearing a complete nullity."Although the Company sought permis-sion, and was given an opportunity, to support these points by a brief,no brief has been submitted.The amendment to Article III, Section 3, of the Board'sRules andRegulations, which permits an election to be held by the RegionalDirector either before or after a hearing, was designed to facilitatethe determination of the question of representation in cases where nosubstantial issue under the Act was present.No sound reason has beenadvanced to show wherein this procedure, including the counting ofthe ballots prior to the hearing is violative of Section 9 of the Act oroperates to the substantial prejudice of any party by depriving it of afull opportunity for an "appropriate hearing" prior to a certificationof representatives.3The Board has certified a bargaining representa-tive after such a pre-hearing election in a recent case.4The motion todismiss is accordingly denied.The Company also moved to dismissthe petition on the grounds set forth in Section IV,infra.Ruling onthis motion was also reserved by the Trial Examiner for the Board.For reasons hereinafter stated, that motion also is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYE. R. Squibb & Sons is a New York Corporation having a plantlocated at 25 Columbia Heights, Brooklyn, New York, which is in-volved in the instant case, where it is engaged in the manufacture,sale, and distribution of drugs, chemicals, pharmaceuticals, biologicals,and home necessities. Its purchases of various raw materials utilizedin the manufacture of drugs during the year 1945 were in excess of$1,000,000, approximately 75 percent of which was shipped frompoints outside thq State of New York to its Brooklyn plant. Theprincipal finished products made by the Company are.penicillin, vita-min products, and various pharmaceuticals and biological products.CfInland Empire DistrictCouncilLumber and Sawmill Workers Union V.Millis,et al,32511 S 6974Matter of CozierWoodPackage Company,66 N. L. R B, 862. E. R. SQUIBB & SONS559Its sales of the finished products for the year of 1945, were in excessof $1,000,000, approximately 75 percent of which was shipped fromits Brooklyn plant to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Gas, Coke & Chemical Workers, C. 1. 0., Local138, is a labororganization,admitting to membership employeesof theCompany,111.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the employees of the Companyuntil the Union has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all the guards in the plant butexcluding the chief guard.The Company moved to dismiss the peti-tion on the grounds that the guards, because of their particular duties,do not constitute an appropriate unit, and for the further reason thatthe petitioning union also has a contract with the Company coveringits production and maintenance employees.The Company recognizedthe abundance of decisions by the Board finding units composed ofplant guards to be appropriate, but maintains that the guards herein,because of the extent of their responsibility, and by reason of theirclose and intimate association with the problems of management,should not be considered an appropriate unit.The guards hereinperform the duties normally associated with their position.Theyguard the company gates, and patrol the company property,including covering entrances, identifying authorized employees andvisitors, excluding trespassers, watching for fire hazards, enforcingsafety regulations and other company rules, and in general, protectingthe Company's property and its employees. It would appear that theguards are monitorial in their relationship to the Company's otheremployees.They are, however, neither confidential nor supervisoryemployees within our customary usage of the terms.The contentionsin this respect made by the Company have been passed on in manyrecent decisions of the Board.'The Company's further contentionthat the unit is inappropriate because the guards belong to the samelocal as the production employees, is also without merit.The Board&Matter of Fairchild Engine and Airplane Corporation,53 N L. R B 395 ;Allegheny..Laodlum Steel Corporation,64 N. L.R 13 1055 560DECISIONSOF NATIONALLABOR RELATIONS BOARDhas frequently held that this fact does not bar the employees from thebenefits of the Act for the purposes of collective bargaining.,,There-fore the motion to dismiss is hereby denied.The unit sought here includes three sergeants and three corporalswhose duties, hours of work, conditions of employment, and pay, arewith minor exceptions substantially the same as the other guards.It was stipulated by the parties that they were eligible to vote in theelection and there was no objection to their inclusion by either partyat the hearing.There is no evidence to indicate they fall within thedefinition of a supervisory employee; we shall, accordingly, includethem in the unit.We find that all guards at the Brooklyn, New York, laboratory ofthe Company, including corporals and sergeants, but excluding thechief guard and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETEHAIIINATION^ OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Union has secured a majority of the valid votes cast and we shallcertify the Union as the collective bargaining representative of theemployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article 111, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that, United Gas, Coke & Chemical WTorkers,C. I. 0., Local 138, has been designated and selected by a majority ofthe guards employed by E. R. Squibb & Sons, Brooklyn, New York,including corporals and sergeants but excluding the chief guard, andall employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, as their representative for the purposes ofcollective bargaining, and that pursuant to Section 9 (c) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employmlent, and other conditions ofemployment.<.hatter of Foote lIro4 Gear ci MachineCoporat2on, 52 N LR B 861,Matter ofGeneral ChemicalCo,npanp,-64N L It B 357